         Case 1:20-cv-04253-MKV Document 16 Filed 09/18/20 Page 1 of 1



                                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
 RYAN DORGAN,                                                                 DOC #:
                                                                              DATE FILED: 9/18/2020
                                    Plaintiff,
                                                                       1:20-cv-04253 (MKV)
                        -against-
                                                                               ORDER
 FIRST KLASS BREAKFAST, LLC,

                                    Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff’s Motion for a Default Judgment [ECF #11] is DENIED WITHOUT

PREJUDICE. Plaintiff failed to file a proposed order to show cause as required by the Court’s

Individual Practices.

       Plaintiff is further directed that, to the extent Plaintiff intends to re-file his motion, he

should retrieve a certified deposit copy of the copyright certificate and photographs subject to the

copyright registration at issue here and file those papers with the Court.

SO ORDERED.
                                                        _________________________________
Date: September 18, 2020                                MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
